Title: To Thomas Jefferson from Thomas Cooper, 30 June 1821
From: Cooper, Thomas
To: Jefferson, Thomas


            Dr Sir
            S. Car. College.
June 30 1821
          I have the pleasure to inform you that Mr Eppes passed his examination with credit to himself, and satisfaction to the faculty, & to the Trustees who were present. I have no doubt that his next year will be spent profitably, as I clearly perceive a spirit of literary emulation among the young men here of all Classes. His talents are certainly above par, and his industry induces me to hope & expect much from him. I remain as ever Your friend and servantThomas Cooper